Citation Nr: 1412839	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the Arkansas Army National Guard (ARNG) from March 1979 to February 1993.  He had an initial period of active duty for training (ACDUTRA) from June 1979 to September 1979, plus additional periods of ACDUTRA and inactive duty for training (INACDUTRA) during his service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2098 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a November 2012 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In January 2008, Dr. JDR responded to a VA request for complete treatment records by submitting progress notes covering the period of August 2003 to January 2006.  However, it appears that the submitted records are for the Veteran's father, or another person bearing the same name.  The age of the patient (71 or 72) is far greater than that of the Veteran, and the past and current medical problems reported bear little or no resemblance to the Veteran's known complaints.  On remand, the erroneous records should be removed from the file and Dr. JDR again contacted to submit the correct records.

Additionally, a VA examination is required with respect to the claim of service connection for a right knee disability.  While the Veteran does appear to have had a serious knee injury prior to entry into ACDUTRA, service treatment records document a 1988 injury to the right knee.  Current records verify the presence of a right knee disability.  As there exists some possibility that the current disability was aggravated by service, examination is required to secure a medical opinion on a nexus.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Veteran reported at the November 2012 hearing that he receives ongoing VA treatment, and so updated records must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a properly executed, VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. J. D. Russell for the period of 1999 to the present.

Upon receipt of such, VA must take appropriate action to remove the erroneously associated records received in January 2008, and request from Dr. JDR complete treatment records for the Veteran.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file complete VA treatment records from the Tennessee Valley Health Care System, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of October 2007 to the present.  All efforts must be documented in the record.

3.  Schedule the Veteran for a VA Joints examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must identify all current conditions of the right knee, and must opine as to whether any such was caused or aggravated (chronically worsened beyond the natural progression) by military service.  The examiner is notified that the Veteran did sustain a right knee injury requiring surgery and casting prior to enlistment in the ARNG.  The 1988 right knee strain and ongoing complaints of right knee pain when marching in boots must be specifically discussed.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


